                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00486-FDW-DSC


 MAURICE GRIER,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )
 DUNCAN GRAY AND THE                             )
 CHARLOTTE-MECKLENBURG                           )
 BOARD OF EDUCATION,                             )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Defendant Charlotte-Mecklenburg Board of

Education’s (“CMBE”) “Motion to Stay Discovery Pending Outcome of Defendant’s Interlocutory

Appeal” (document #44). For the reasons stated in the Motion and accompanying brief, the Motion

is granted. This matter is stayed pending resolution of CMBE’s appeal of the Court’s Order

denying the Motion to Dismiss Plaintiff’s Ninth Claim for Relief.


       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Frank D. Whitney.


       SO ORDERED.

                                       Signed: December 11, 2018
